UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-52156 South American Gold Corp. (Exact name of registrant as specified in its charter) Nevada 98-0486676 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3645 E. Main Street, Suite 119, Richmond, IN47374 (Address of principal executive offices) (765) 356-9726 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ¨ Yes ý No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).ýYes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “a smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨Yesý No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at February 13, 2012 Common Stock, $0.001 par value Table of Contents FORM 10-Q SOUTH AMERICAN GOLD CORP. DECEMBER 31, 2011 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 19 Item 4. Controls and Procedures. 19 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 21 Item 1A. Risk Factors. 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 21 Item 3. Defaults Upon Senior Securities. 21 Item 4. (Removed and Reserved). 21 Item 5. Other Information. 21 Item 6. Exhibits. 21 Signatures Exhibits Certifications - 2 - Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Our unaudited financial statements included in this Form 10-Q are as follows: F-1 Unaudited Balance Sheet as of December 31, 2011. F-2 Unaudited Statements of Operations for the three and six months ended December 31, 2011 and 2010 and from inception on May 25, 2005 to December 31, 2011. F-3 Unaudited Statements of Cash Flows for the six months ended December 31, 2011 and 2010 and from inception on May 25, 2005 to December 31, 2011. F-4 Notes to Unaudited Financial Statements. These unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.Operating results for the interim period ended December 31, 2011 are not necessarily indicative of the results that can be expected for the full year. - 3 - Table of Contents SOUTH AMERICAN GOLD CORP. AND SUBSIDIARIES (formerly Grosvenor Explorations Inc.) (An Exploration Stage Company) Consolidated Balance Sheets (Unaudited) (Audited) December 31, June 30, Assets Current Assets Cash and cash equivalents $ $ Prepaid Expenses $ - Total current assets Equipment net of depreciation Deposit - Total Assets Liabilities and Stockholders' Equity (Deficit) Current Liabilities Accounts payable Due to related parties - - Total Liabilities Stockholders' Equity (Deficit) Common stock, $0.001 par value, 450,000,000 shares authorized, 79,211,890 & 79,211,890 issued & outstanding as of December 31, 2011 & June 30, 2011 respectively Additional paid-in capital Accumulated other comprehensive income ) Deficit accumulated during the exploration stage ) ) Total Stockholders' Equity (Deficit) ) ) Non-controlling interest (0
